DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al (US Patent No 9,570,176).
Regarding claims 1 and 20, Jung et al (see figure13) disclose A semiconductor memory device, comprising: 
a memory cell array (111, 112, figure 13) including a plurality of memory cells;
 a peripheral circuit (44, figure 20) configured to perform a read operation on the 5plurality of memory cells; and
 a control logic (140c, figure 13 ) configured to control the read operation of the peripheral circuit (as above) , 
wherein, during the read operation, the control logic (140c) controls the peripheral circuit so that a read voltage is applied to a selected word line (Vwl _sel) in 141 is applied to the word line in the read operation) 10among a plurality of word lines coupled to the plurality of memory cells (112) , a first pass voltage (Vwl_unsel L1 is applied to the unselected word line in 111) is applied to an unselected word line (zone 1) disposed adjacent to the selected word line (see figure 13) among the plurality of word lines, and a second pass voltage (Vwl_unsel2) is applied to an unselected word line (the word line in zone J) that as above) , and
 15wherein the peripheral circuit (as above) is further configured to adjust a magnitude of the first pass voltage (Vwl_unseleI1) or a magnitude of the second pass voltage (Vwl_unselI2) based on a temperature of the semiconductor memory device. The temperature 150 in figure 14 would adjust the voltage applied to the unselected word line in both unselected zones (142 is one zone that adjacent to the selected word line in 112, and 143 is another zone that is not adjacent to the selected zone 141.
Allowable Subject Matter
Claims 8-19, 21-28 are allowed.

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a device of claim 1, .
, 20wherein the peripheral circuit comprises: a voltage generator configured to generate the read voltage, the first pass voltage, and the second pass voltage; an 
A control logic controls the peripheral circuit so that a read voltage is applied to a selected word line among a plurality of word lines coupled to the plurality of memory cells and so that a first pass voltage is applied to an unselected word line disposed 20adjacent to the selected word line in a direction of a drain select line among the plurality of word lines, a second pass voltage is applied to an unselected word line disposed adjacent to the selected word line in a direction of a source select line among the plurality of word lines, and a third pass voltage is applied to an unselected word line that is not disposed adjacent to the 54selected word line among the plurality of word lines, and wherein the peripheral circuit is further configured to adjust a magnitude of at least one of the first pass voltage, the second pass voltage and the third pass voltage based on a temperature of the semiconductor 5memory device (claim 8); a method of operating a memory device comprising the steps of  applying one or more far voltages respectively to the far group, 15wherein the applying of the far voltages includes changing the far voltages in negative proportion to the temperature, and wherein the applying of the near voltages includes changing at least one of the near voltages in positive proportion to the temperature (claims 21, 15 and 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Chang et al disclose a method of operating a memory device having the step of control first and second pass voltages based on the temperature.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
3/26/22
/SON T DINH/Primary Examiner, Art Unit 2824